DETAILED ACTION
Claims 1-11 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim and specification amendments in this examiner’s amendment was given via phone and email by W. R.  Duke Taylor (Reg. No. 31,306) on July 14, 2022.
The application has been amended as follows:
Title
METHOD AND DEVICE FOR CONTROLLING A PRESS BASED ON WEDGE DRIVE TOOL SPRING CONDITION

Specification:
Please replace the abstract with the following:

	A method for monitoring i of a work slide [[(5)]] of a wedge drive tool [[(2)]] in a press [[(11)]], without a position sensor. The slide [[(5)]] of the wedge drive tool [[(2)]] is actuated from an end position (XE) back to the starting position (XA) of the slide [[(5)]] by a spring [[(10)]]. The spring [[(10)]] is arranged in the wedge drive tool [[(2)]]. The press [[(11)]] is opened from a lower press position to an upper press position while a slide bed [[(5B)]] of the wedge drive tool [[(2)]] is relieved. The position of the slide [[(5)]] is indirectly detected in that at least the restoring force of the spring [[(10)]] is detected and evaluated.

Listing of Claims:

	1.  (Currently Amended)  A method for monitoring a position Pi of a work slide of a wedge drive tool in a press, without a position sensor, comprising the steps of:
		actuating a slide bed of the wedge drive tool from an end position (XE) back to a starting position (XA) of the work slide;
		using a gas pressure spring, arranged in the wedge drive tool, to actuate the slide bed;
		opening the press from a lower press position to an upper press position;
		indirectly detecting the position of the slide; and
		detecting and evaluating at least the restoring force of the spring, further comprising the following steps:
Detecting the restoring force Fm (t) of the gas pressure spring at at least one point in time t, that is either at or after the beginning of the respective opening process of the press where the slide, actuated by the gas pressure spring,  moves along a path x from its end position (XE) back to its starting position (XA);
Determining, by an electronic evaluation unit, whether the restoring force Fm (t) is equal to, greater or smaller than a specified target restoring force Fs (x), that the restoring force at the location x of the slide corresponds to; and
Determining the respective condition value Z (x, t) at the point in time t, which represents a permissible or impermissible position Pi of the wedge drive tool at position x between the starting position XA and end position XE, where
            
                Z
                
                    
                        x
                        ,
                        t
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                P
                                            
                                            
                                                i
                                                 
                                                 
                                            
                                        
                                         
                                        i
                                        m
                                        p
                                        e
                                        r
                                        m
                                        i
                                        s
                                        s
                                        i
                                        b
                                        l
                                        e
                                        ,
                                         
                                         
                                        F
                                        m
                                        
                                            
                                                x
                                            
                                        
                                        <
                                        F
                                        s
                                        
                                            
                                                x
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                P
                                            
                                            
                                                i
                                            
                                        
                                         
                                        p
                                        e
                                        r
                                        m
                                        i
                                        s
                                        s
                                        i
                                        b
                                        l
                                        e
                                        ,
                                         
                                         
                                        F
                                        m
                                        
                                            
                                                x
                                            
                                        
                                        ≥
                                        F
                                        s
                                        
                                            
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
                       _________________________________________
 
Generating an action that stops the press if the condition value is found to be impermissible.


2.	(Cancelled)

	3.  (Original)  The method according to Claim 1, wherein the spring comprises a wireless data transmission device to transmit the measured restoring force Fm(t) to the electronic evaluation unit.

	4.  (Currently Amended)  The method according to Claim 1, further comprising a piezo element counting the strokes of the spring, and a statement about remaining service life and/or number of remaining strokes is made based on a strike rate N and the time differential of the restoring force Fm(t) of the spring as measured per each stroke.

	5.  (Currently Amended)  The method according to Claim 1, further comprising using a piezo element is made, or a measure of wear a change in the vibration pattern.

	6.  (Currently Amended)  A device for position monitoring, without position sensors, and assessment of the position Pi of [[a]] the wedge drive tool [[(2)]] in [[a]] the press when actuating the wedge drive tool from [[an]] the end position (XE) back into its starting position (XA) using [[a]] the gas pressure spring disposed in the wedge drive tool when opening the press from a lower press position into an upper press position, comprising a measuring unit, and evaluation unit; the measuring unit at least detecting the restoring force Fm(t) of the spring at a point in time t when opening the press; and the evaluation unit [[is]] configured to evaluate the measured data according to the method of Claim 1.

	7.  (Currently Amended)  The device according to Claim 6, wherein a shutoff directly shuts down the press depending upon the value of the detected restoring force Fm(t) of the spring.

	8.  (Currently Amended)  The device according to Claim 6, further including a wireless data transmission unit to transmit measured data, comprising the restoring force Fm(t) of the spring to the evaluating unit.

	9.  (Original)  The device according to Claim 6, wherein a measuring sensor system, for measuring the restoring force of the spring, and/or a data transmission unit is/are arranged in a data locker detachably connected to the spring with a housing enclosing the data locker.

	10.  (Original)  The device according to Claim 6, further including a piezo sensor for measuring a number of strokes and/or vibration characteristics of the spring or of the wedge drive tool connected to the spring.

	11.  (Currently Amended)  A wedge drive tool for operating a press, the wedge drive tool comprising a press-controlled slide bed for driving a slide of the wedge drive tool, the slide being movable in the working direction via inclined sliding surfaces, the slide being brought into its starting position (XA) relative to a rigidly disposed driver by a spring, a device according to Claim 6 i of the slide of the wedge drive tool, relieved from the slide bed.

REASONS FOR ALLOWANCE
Claims 1 and 3-11 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Inoue et al. U.S. Patent Publication No. 20100119320 teaches a machine tool that detects the deterioration of a disc spring, Kronauer et al. U.S. Patent Publication No. 20170252792 teaches an apparatus for processing a sheet-metal workpiece comprising a press with wedge and spring components, Lanksweirt U.S. Patent Publication No. 20110252905 teaches a wedge drive for use with a press, the English translation of Heinl German Patent Document DE 102006034974 (previously provided by Applicant) teaches a press with a wedge drive tool and a failure spring detection, Akamatsu et al. U.S. Patent Publication No. 20010048858 teaches a machine tool that counts operations of a disc spring and determines a degree of wear and the English translation of Mabuchi et al. Japanese Patent Document JP 2010017830 teaches a spring deterioration detecting device for a machine tool.
None of these references taken either alone or in combination with the prior art of record discloses a method for monitoring a position Pi of a work slide of a wedge drive tool in a press, without a position sensor, comprising the steps of:
		actuating a slide bed of the wedge drive tool from an end position (XE) back to a starting position (XA) of the work slide;
		using a gas pressure spring, arranged in the wedge drive tool, to actuate the slide bed;
		opening the press from a lower press position to an upper press position;
		indirectly detecting the position of the slide; and
		detecting and evaluating at least the restoring force of the spring, further comprising the following steps:
Detecting the restoring force Fm (t) of the gas pressure spring at at least one point in time t, that is either at or after the beginning of the respective opening process of the press where the slide, actuated by the gas pressure spring,  moves along a path x from its end position (XE) back to its starting position (XA);
Determining, by an electronic evaluation unit, whether the restoring force Fm (t) is equal to, greater or smaller than a specified target restoring force Fs (x), that the restoring force at the location x of the slide corresponds to; and
Determining the respective condition value Z (x, t) at the point in time t, which represents a permissible or impermissible position Pi of the wedge drive tool at position x between the starting position XA and end position XE, where
            
                Z
                
                    
                        x
                        ,
                        t
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                P
                                            
                                            
                                                i
                                                 
                                                 
                                            
                                        
                                         
                                        i
                                        m
                                        p
                                        e
                                        r
                                        m
                                        i
                                        s
                                        s
                                        i
                                        b
                                        l
                                        e
                                        ,
                                         
                                         
                                        F
                                        m
                                        
                                            
                                                x
                                            
                                        
                                        <
                                        F
                                        s
                                        
                                            
                                                x
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                P
                                            
                                            
                                                i
                                            
                                        
                                         
                                        p
                                        e
                                        r
                                        m
                                        i
                                        s
                                        s
                                        i
                                        b
                                        l
                                        e
                                        ,
                                         
                                         
                                        F
                                        m
                                        
                                            
                                                x
                                            
                                        
                                        ≥
                                        F
                                        s
                                        
                                            
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
                       _________________________________________
 
Generating an action that stops the press if the condition value is found to be impermissible, as in independent claim 1.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119